ON PETITION EOR REHEARING.
Dent, Judge :
Plaintiff insists that the affirmative of the issue in this case was on the defendants. The only issue presented by the bill and answer and general replication ivas as to whether the plaintiff’s deeds covered the strip of land in controversy. Plaintiff alleged that they did, and further alleged that the survey made by Peter Plesher was incorrect in that it showed that plaintiff’s deeds did not cover the strip of land in controversy. If plaintiff’s deeds did cover the strip of land in controversy, then the Peter Plesher survey would be incorrect, but if the plaintiff’s deeds did not cover the strip of land in controversy, then -the Peter Plesher survey is correct. The whole issue, therefore, depended on whether the plaintiff’s deeds covered the strip of land in controversy. Plaintiff to sustain her equity alleged that they did. This defendant denied. Hence the issue. Without such affirmative allegation, the plaintiff’s bill was without equity. When such allegation is denied, the equity is denied, unless sustained by proof. Hot only had plaintiff *255the affirmative of the issue, but it> entirely depends on plaintiff’s title papers, for the defendant had none. Not only had plaintiff the affirmative of the issue, but if true, the proofs thereof were entirely in her possession and under her control. The case that plaintiff relies upon as sustaining the proposition that the burden of proof is on the defendant is the case of Mason City S. & M. Co. v. Town of Mason, 23 W. Va. 211. A careful comparison between the cases will show that they materially differ with each other in every respect. In the former case the dedication of the streets sought to be opened was denied, and it was admitted in the pleadings that plaintiff’s title papers covered the same. On page 218 Judge Woods says, “The answer in general terms denies that plaintiff is seized in fee simple of the lands claimed by it, but does not deny that the plaintiff claims title through the several conveyances filed with the bill, or that they do- not include the land claimed by plaintiff, or that the deeds do not pass the title to said lands, or that the several grantors did not in fact execute and deliver said conveyances to said several grantees, or pretend to show that said deeds convey or reserve to the defendant said ‘Wide’ alley and alley D.”
In the present case the dedication of Mulberry street is admitted by plaintiff’s title papers, and it is positively denied that such title papers cover the strip of ground in controversy, but that, to the contrary, they recognize the same as á part of Mulberry street. In the former case the statute of limitations was involved, but by the settled decisions of this Court, that question has been entirely eliminated from this case. Hence such former case is no authority, for shifting the affirmative of the issue from the plaintiff to the defendant. There is another reason which I suggest and in which the Court does not unite, that must have some force in the future determination of similar cases, as bearing on the burden of proof, and this is that since the determination of the case before referred to, the Legislature has seen fit to recognize town councils as inferior judiciail tribunals in the determination of questions involving the rights of individuals and property, and has made their decisions subject to review by the higher judicial tribunals of the State. Section 2, chapter 110, Code. It has thereby rendered unnecessary the appeal to equity in such cases unless ir* *256reparable injury is threatened, or it is necessary to preserve the property in statu quo until the right thereto ean be properly determined. In the present case, the only reason for an appeal to equity is because tire defendant has notified the plaintiff to move her fence back off the street. She had a perfect right without coining into equity to present her case to the town council and on a finding adverse to her, to have the matter reviewed by the higher judicial tribunals of the State. If the survey of Peter Flesher was incorrect, she had the right to bring the matter to the attention of the town council, and on their failure to correct it, to have such correction made by the circuit court. Hence so far as thé case shows, she had a perfectly adequate remedy at law, as there is no proof that she had applied to the town council and they had refused her relief or that it was in any way preventing her from obtaining a hearing of her grievances, or was going to seize her property. The town council is a local tribunal authorized to hear and determine all questions of nuisance between its citizens and the public, and its final orders and judgments are subject to control and review by the higher judicial tribunals of the State, and there is no good reason why it should not be appealed to in the first instance, unless irreparable damage is about to be done, by the taking of property contrary to law, which it is powerless to or refuses to prevent, and if the plaintiff disregards such an available remedy he should assume the burden of proving his equity.
It is the duty of this Court to give to, and insist that proper respeci- should'be, given to, the determination of all inferior tribunals and throw around them the presumption that they will afford all applicants speedy redress of their grievances in accordance with law, especially when.the law affords a prompt and legal mode for reviewing their final decisions by higher tribunals, and in no case should a resort to equity be entertained when such mode of review exists and furnishes adequate relief. Board of Education v. Holt, Judge, 51 W. Va. 435.
The to'wn council of Weston is authorized by law to superintend the public highways within its jurisdiction, and keep them free from nuisances. As incidental thereto, it has the right to determine when a nuisance exists, and if it makes such determination wrongfully, its action may be reviewed and reversed, by writ of certiorari. The council in the present case *257made a preliminary survey of its streets aceoiding to plaintiffs title papers, and found that plaintiff’s fence encroached upon the street. It thereupon notified her to remove the same. She without applying to the council for relief as to the survey, immediately obtained an injunction claiming that her title papers covered the strip of ground claimed to be a part of Mulberry street. The council liad already determined this question to the contrary, ex parte it is true, but she had the right to apply to it for a review of such ex parte determination, and she had no right to the aid of a court of equity unless she could allege and prove that she was threatened with irreparable injury or at least that ■ the council was about to take her land without condemnation. In short, to sustain her injunction she must both allege and prove that it was her land the council was about to take from her by illegal methods. The town not only denied that it was her land but demanded that she'be required to abate the nuisanoe maintained thereon by her. She having failed to maintain her case, the court could not do otherwise than require her to abate the nuisance that the litigation between the parties might be finally ended. She alleges in her bill that she will be greatly injured by the loss of this strip of ground. This is denied in the answer, and there is no proof of such injury. She still insists that she is greatly injured by the retroactive effect of the decision in the case of Ralston v. The Town of Weston, 46 W. Va. 544, because it takes from her a strip of ground to which she has shown no title except that she has occupied and used it for more than ten years. In short, because the public has magnanimously permitted her to occupy dfctd use a portion of the public highway, for more than ten years, that the public easement therein has been thereby destroyed and can not be reclaimed by the public except by condemnation and payment of compensation therefor. She occupies and uses the public land without rental, and when the public would reclaim it, she demands payment for restoring it, and claims that otherwise she will be greatly injured. She gets all, the public gets nothing, but must pay her for its own. She failed to show that her title papers covered the land in controversy, hence she has failed to show that she had a claim of title thereto as her claim of title was asserted under such title papers and mere occupancy without claim of title will not vest title in her. Her claim of title did *258not cover the tend. In addition all sovereignty resides in the people of this country, all sovereign rights belong to them, and the title to all tends are derived from them. The plaintiff holds title to her lots by authority of the peolpe alone. She cannot acquire any rights in the public highways except by appointment or consent of the people as the highways appertain to* the people’s sovereign rights, and the decision of any court, it matters not how long or how often acquiesced in, that attempts to deprive the people of their souvereign rights contrary to their will and appointment, should be regarded as a nullity and as-furnishing no rule on which to found the rights of private property, but subject to disapproval whenever properly brought in question. Such decisions are violative of the fundamental principles of popular government and it is the duty of every participator in the people’s souvereignty, who enjoys rights and protection thereunder, to repudiate the benefits of such decisions and seek to blot them out at their earliest opportunity. As such decisions are not merely malum prohibit, but malum m s&, every citizen must take notice of their vicious -character, and if moved by covetousness any citizen attempts to take advantage thereof to his private emolument, in total disregard of his sovereign duties, he has no reason to complain when he is deprived of his unlawful gains by the restoration of the people’s sovereign rights according to their will and appointment.
The high character and extensive learning of the judges who render a decision subversive of the souvereign rights of the people, add to such decision neither strength, nor potency, but only tend to show the imperfection of the human intellect, and that wisdom is! not confined to the sages, but that they may sometimes be led to their advantage by a ‘dittle child.”